                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

INTERNATIONAL ASSOCIATION                 )
OF MACHINISTS AND AEROSPACE               )
WORKERS, DISTRICT LODGE 4,                )
LOCAL LODGE S25                           )
                                          )
                     Plaintiffs,          )
       v.                                 )      No. 2:18-cv-00121-GZS
                                          )
JDD, INC.,                                )
                                          )
                     Defendant            )


                       ORDER AFFIRMING THE
            RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       No objections having been filed to the Magistrate Judge's Recommended Decision

(ECF No. 23) filed November 14, 2018, the Recommended Decision is AFFIRMED.

       Accordingly, it is ORDERED that Plaintiff’s Motion to Vacate the Arbitration

Award (ECF No. 20) is DENIED.



                                                 _/s/ George Z. Singal        __
                                                 United States District Judge

Dated this 29th day of November, 2018.
